UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7504



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY KERMIT JOHNSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:98-cr-00289-6; 5:03-cv-00049)


Submitted:   November 17, 2006         Decided:     December 19, 2006


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Kermit Johnson, Appellant Pro Se. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry Kermit Johnson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                   The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner     satisfies     this    standard     by

demonstrating    that   reasonable     jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Johnson has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability, dismiss the appeal, and deny Johnson’s motion for

the appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would      not    aid   the

decisional process.

                                                                       DISMISSED




                                   - 2 -